DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 12 substantially recite: “the validity determination information includes a logical address of the data, and the validity identification information includes the logical address”.  It is not clear whether the language of claims 6 and 12 requires all limitations applying to the “validity determination information” and “validity identification information” to also apply to logical addresses, or if the logical addresses are merely being defined as “validity determination/identification information”.  For instance, claim 1 recites “the validity determination information capable of being used by the controller for determining whether or not the data read from the first position is valid”.  It is not clear whether the language of claim 6 is meant to require the logical addresses to be “capable of being used by the controller for determining whether or not the data read from the first position is valid”, at least because it is not clear whether the logical address being included in the definition of “validity determination information” requires all limitations of the validity determination information to apply to the logical address. 
Claims 8 and 14 and substantially recite: “move the valid data stored in a first buffer memory of the memory to a second buffer memory of the memory in response to receiving a third command and the validity identification information from the controller between reception of the first command and reception of the second command”.  It is not clear whether there is a relationship between the “third command” and the “validity identification information” (i.e. it is not clear whether or not the validity identification information is also moved in response to the third command).  It is also unclear what (if anything) is modified by the language “between reception of the first command and the reception of the second command”.  This could be interpreted to require that the valid data is moved in response to the third command but the move actually takes place between reception of the first and second commands, or could be interpreted to require the third command itself to be received between the first and second commands.  Since there are at least two different inconsistent interpretations this language is also indefinite.     
Claim 18 recites: “the controller is configured to . . . transmit the second command and the validity identification information that identifies the data determined to be valid to the controller”.  It is not clear whether the controller is transmitting the second command to itself, or if some other part of the system is meant to send the “second command”.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2017/0262212) and Byun (US 2020/0125488, filed 2019, different assignee).
1. (Original) A nonvolatile memory, comprising: a memory chip; and a command processing unit to control writing and reading of data to and from the memory chip according to a command received from a controller, the command processing unit configured to: 
store the data read from a first position of the memory chip in a memory when a first command for compaction is received from the controller, (Nakanishi teaches: “The control unit 20 controls garbage collection (compaction). . . . In the garbage collection (hereinafter, abbreviated to GC), from a block including valid data and invalid data, the valid data is collected and is rewritten into another block.” Nakanishi paragraph 0114.  “the control unit 20 searches for GC target data. The control unit 20 inputs a read address RdAddr at which the found GC target data is stored to a data processing unit 30 and causes the GC target data to be read from the NAND 10. The input unit 41 outputs the read GC target data to the control unit 20 (S510). The GC target data is buffered in the buffer memory 25. . . . [0116] The control unit 20 inputs a write address WrAddr included in a GC destination block storing the GC target data to the data processing unit 30. . . . In addition, the control unit 20 inputs the GC target data of the buffer memory 25 to the data processing unit 30 as write data WrData. Accordingly, a write processing unit configured by a compression unit 31, . . . and an output unit 35 performs the compression process . . . described above and writes the GC target data into a free block of the NAND 10 (S520).” Nakanishi paragraphs 0115 – 0116. ) transmit validity determination information to the controller, the validity determination information capable of being used by the controller for determining whether or not the data read from the first position is valid, (“The input unit 41 includes an ECC decoding unit 42 and a read buffer 43. The input unit 41 reads a code word from a page of the NAND 10 that corresponds to the physical address Addr. The input unit 41 stores the read code word in the read buffer 43. The input unit 41 inputs the code words stored in the read buffer 43 to the ECC decoding unit 42. The ECC decoding unit 42 performs an error correction decoding process by using the input code words and inputs decoded data (read data) to the padding data removing unit 45.” Nakanishi paragraph 0079. “In the case illustrated in FIG. 16, a line through which read data RdData is directly input from an ECC decoding unit 42 to a control unit 20 is added to the configuration illustrated in FIG. 1.” Nakanishi paragraph 0113.  “The physical address determining unit 38 translates the write address WrAddr into the physical address Addr by using the logical/physical translation table . . . the physical address determining unit 38 translates the read address RdAddr into the physical address Addr by using the logical/physical translation table” Nakanishi paragraph 0053.
The previously cited art does not expressly state that validity determination data is transmitted to the controller. 
Byun teaches: “[0065] FIG. 4 is a flowchart describing a garbage collection operation according to prior art. . . . [0066] . . . The controller 130 stores address information on the detected victim blocks VICTIM in the memory 144. . . . [0067] . . . The controller 130 stores the read valid data VALID DATA into the memory 144. . . . [0068] As described above with reference to FIG. 2, the controller 130 performs a control to perform a valid data read operation based on logical-to-physical (L2P) information and physical-to-logical (P2L) information for the valid data. For example, the controller 130 detects the logical addresses of the data by referring to the physical-to-logical (P2L) information in order to determine the validity of the data stored in a specific physical address. When the physical addresses corresponding to the detected logical addresses are the same as the specific physical addresses in which the data are stored based on the logical-to-physical (L2P) information, the controller 130 determines that the data are valid.” Byun paragraphs 0064 - 0068.  “The ECC circuit 6223 may generate an ECC (Error Correction Code) for correcting a failed bit or error bit of data provided from the memory device 6230. The ECC circuit 6223 may perform error correction encoding on data provided to the memory device 6230, thereby forming data with a parity bit. The parity bit may be stored in the memory device 6230. The ECC circuit 6223 may perform error correction decoding on data outputted from the memory device 6230. The ECC circuit 6223 may correct an error using the parity bit.”  Byun paragraph 0126.  Note that the ECC circuit using the parity bit otherwise stored in memory device 6230 is in the controller.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Byun because this allows the system to remove invalid pages thereby freeing space and to correct corrupted data.) and write valid data stored in the memory to a second position of the memory chip when a second command for the compaction and validity identification information that identifies the valid data stored in the memory are received from the controller.  (“The control unit 20 inputs a write address WrAddr included in a GC destination block storing the GC target data to the data processing unit 30. The GC destination block, for example, is selected from among the free blocks described above. In addition, the control unit 20 inputs the GC target data of the buffer memory 25 to the data processing unit 30 as write data WrData. Accordingly, a write processing unit . . . writes the GC target data into a free block of the NAND 10 (S520).” Nakanishi paragraph 0116.  Note that the language “for the compaction and validity identification information that identifies the valid data stored in the memory” is written as an intended use it implies but does not require specific structural limitations or steps to be performed.  See MPEP §§ 2103 and 2111.04.)
2. (Original) The nonvolatile memory according to claim 1, wherein 
the command processing unit is configured to write data to a position specified by a physical address of a write destination in the memory chip when the physical address of the write destination and a write command in which the data to be written is specified are received from the controller.  (See Nakanishi figures 1 and 16 and accompanying descriptions.  “The control unit 20 manages user data by using a logical/physical translation table that is one of the management information described above loaded in the buffer memory 25. In the logical/physical translation table, mapping associating a logical address WrAddr that can be designated by the host 1 and a physical address Addr of the NAND 10 with each other is registered. As the logical address, for example, logical block addressing (LBA) is used. The physical address Addr represents a storage position on the NAND 10 in which data is stored.” Nakanishi paragraph 0039.  “The function performed by the physical address determining unit 38 may be configured to be performed by the control unit 20.” Nakanishi paragraph 0053.)
3. (Original) The nonvolatile memory according to claim 2, wherein 
the memory chip stores a frame including data and the validity determination information for the data.  (“The ECC coding unit 36 performs an error correction coding process for the data PdData, thereby generating parity. The ECC coding unit 36 stores a code word including data and parity in the write buffer 37. The output unit 35 outputs the code words stored in the write buffer 37 to the NAND 10 together with the physical address Addr.” Nakanishi paragraph 0078.)
4. (Original) The nonvolatile memory according to claim 3, wherein the command processing unit is configured to: 
perform an error correction process on the data read from the first position, transmit the validity determination information to the controller when error correction for the data is successful, and transmit the data read from the first position and the validity determination information to the controller when error correction for the data is not successful.  (With respect to claim interpretation, note that this language reads on sending both the validity determination and the data read when either condition is met.  “[0132] The ECC circuit 6322 may calculate an ECC value of data to be programmed to the memory device 6340 during a program operation, perform an error correction operation on data read from the memory device 6340 based on the ECC value during a read operation, and perform an error correction operation on data recovered from the memory device 6340 during a failed data recovery operation.” Byun paragraph 0132.)
9. (Original) The nonvolatile memory according to claim 1, wherein the memory chip stores a frame including data and the validity determination information for the data. (See rejection of claim 3.)
10. (Original) The nonvolatile memory according to claim 1, wherein the command processing unit is configured to: perform an error correction process on the data read from the first position, transmit the validity determination information to the controller when error correction for the data is successful, and transmit the data read from the first portions and the validity determination information to the controller when error correction for the data is not successful. (See rejection of claim 4.)
12. (Original) The nonvolatile memory according to claim 1, wherein the validity determination information includes a logical address of the data, and the validity identification information includes the logical address. (See rejection of claim 6.)
13. (Currently Amended) The nonvolatile memory according to claim 1, wherein the command processing unit is configured to: generate a plurality of addresses according to the first command, continuously read a plurality of data from a plurality of positions specified by the plurality of addresses, and store the plurality of data in the memory, and continuously transmit a plurality of validity determination information corresponding to the plurality of data to the controller. (See rejection of claim 7.)
14. (Original) The nonvolatile memory according to claim 1, wherein the command processing unit is configured to: move the valid data stored in a first buffer memory of the memory to a second buffer memory of the memory in response to receiving a third command and the validity identification information from the controller between reception of the first command and reception of the second command. (See rejection of claim 8.)
15. (Original) A memory system, comprising: a controller; and a nonvolatile memory connected to the controller by a memory bus, the nonvolatile memory including: a memory chip; and a command processing unit to control writing and reading of data to and from the memory chip according to a command received from the controller, the command processing unit configured to: 
store the data read from a first position of the memory chip in a memory when a first command for compaction is received from the controller, transmit validity determination information to the controller, the validity determination information capable of being used by the controller for determining whether or not the data read from the first position is valid, (See rejection of claim 1.) and write valid data stored in the memory to a second position of the memory chip when a second command for the compaction and validity identification information that identifies the valid data stored in the memory are received from the controller.  (See rejection of claim 1.)
16. (Original) The memory system according to claim 15, wherein the command processing unit is configured to write data to a position specified by a physical address of a write destination in the memory chip when the physical address of the write destination and a write command in which the data to be written is specified are received from the controller.  (See rejection of claim 2.)
17. (Original) The memory system according to claim 15, wherein the memory chip stores a frame including data and the validity determination information for the data. (See rejection of claim 3.)
18. (Original) The memory system according to claim 15, wherein the controller is configured to: 
transmit the first command to the memory chip, receive the validity determination information from the memory chip, determine whether or not the data is valid based on the validity determination information, (See rejection of claim 1.) and transmit the second command and the validity identification information that identifies the data determined to be valid to the controller.  (See rejection of claim 1.)
19. (Original) A control method for a nonvolatile memory, the control method comprising: 
receiving a command for compaction including a first position of a nonvolatile memory; storing data read from the first position of the nonvolatile memory in a buffer memory; transmitting validity determination information that can be used for determining whether or not the data read from the first position is valid to a controller; (See rejection of claim 1.) receiving, from the controller, a second position in the nonvolatile memory along with validity identification information that identifies valid data stored in the buffer memory, the validity identification information being established based on the transmitted validity determination information; and writing the identified valid data from in the buffer memory to the second position.  (See rejection of claim 1.)
20. (Original) The control method according to claim 19, wherein 
the validity determination information is metadata of the data read from the first position. (See rejection of claim 1.)
Claims 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi, Byun, and Zalivaka (US 2021/0326490).
5. (Original) The nonvolatile memory according to claim 4, wherein the data is stored in the memory chip as randomized data, and the command processing unit is configured to: 
perform a randomization release on the randomized data read from the first position by using a first randomization key when the first command and the first randomization key are received from the controller, and perform randomization on valid data by using a second randomization key and write the randomized valid data to the second position when the second command, the second randomization key, and the validity identification information are received from the controller. (The previously cited art does not discuss randomization.
Zalivaka teaches: “One of the important blocks in NAND flash memory devices (e.g., as described in FIGS. 1-6, 7A and 7B) is a hardware implementation of a scrambler (also referred to as a randomizer) which improves reliability of the memory cells. Embodiments of the disclosed technology include methods, systems and devices that increase the security of data scramblers, thereby improving the reliability and security of memory systems in general, and non-volatile memory devices as an example.”  Zalivaka paragraph 0048. For express teaching of descrambling see Zalivaka paragraph 0065.  See also Zalivaka figure 7 showing a scrambler/randomizer used by the controller during writes to the NAND and a descrambler/derandomizer used during reads from the NAND.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Zalivaka because randomizing/scrambling data improves NAND reliability (by avoiding worst case occurrences).)
6. (Original) The nonvolatile memory according to claim 5, wherein 
the validity determination information includes a logical address of the data, and the validity identification information includes the logical address.  (This language is not limiting because it implies but does not require specific structural limitations or steps to be performed.  See MPEP §§ 2103 and 2111.04.  Specifically, this language implies but does not clearly require all limitations applied to the “validity determination information” and “validity identification information” to also apply to logical addresses.  Note that merely defining these types of information to include logical addresses alone does not limit any of the terms to any specific structure or require steps to be performed.  Note also that Nakanishi teaches: “In the case illustrated in FIG. 16, a line through which read data RdData is directly input from an ECC decoding unit 42 to a control unit 20 is added to the configuration illustrated in FIG. 1.” Nakanishi paragraph 0113.  “The physical address determining unit 38 translates the write address WrAddr into the physical address Addr by using the logical/physical translation table . . . the physical address determining unit 38 translates the read address RdAddr into the physical address Addr by using the logical/physical translation table” Nakanishi paragraph 0053.)
7. (Currently Amended) The nonvolatile memory according to claim 6, wherein the command processing unit is configured to: 
generate a plurality of addresses according to the first command, continuously read a plurality of data from a plurality of positions specified by the plurality of addresses, and store the plurality of data in the memory, (“The control unit 20 inputs a read address RdAddr at which the found GC target data is stored to a data processing unit 30 and causes the GC target data to be read from the NAND 10. The input unit 41 outputs the read GC target data to the control unit 20 (S510). The GC target data is buffered in the buffer memory 25.” Nakanishi paragraph 0115.) and continuously transmit a plurality of validity determination information corresponding to the plurality of data to the controller.  (“The control unit 20 inputs a write address WrAddr included in a GC destination block storing the GC target data to the data processing unit 30. The GC destination block, for example, is selected from among the free blocks described above. In addition, the control unit 20 inputs the GC target data of the buffer memory 25 to the data processing unit 30 as write data WrData. Accordingly, a write processing unit configured by a compression unit 31, a padding pattern determining unit 32, a page determining unit 33, a padding unit 34, and an output unit 35 performs the compression process and the padding process described above and writes the GC target data into a free block of the NAND 10 (S520). The control unit 20 determines whether or not the GC has been completed (S530) and performs such a process until the GC is completed in a case where the GC has not been completed.” Nakanishi paragraph 0116.)
8. (Original) The nonvolatile memory according to claim 7, wherein the command processing unit is configured to: 
move the valid data stored in a first buffer memory of the memory to a second buffer memory of the memory in response to receiving a third command and the validity identification information from the controller between reception of the first command and reception of the second command. (With respect to claim interpretation, the above language is interpreted as requiring a third command and transfer of data with validity information between the first and second commands.  “The input unit 41 includes an ECC decoding unit 42 and a read buffer 43. The input unit 41 reads a code word from a page of the NAND 10 that corresponds to the physical address Addr. The input unit 41 stores the read code word in the read buffer 43. The input unit 41 inputs the code words stored in the read buffer 43 to the ECC decoding unit 42. The ECC decoding unit 42 performs an error correction decoding process by using the input code words and inputs decoded data (read data) to the padding data removing unit 45.”  Nakanishi paragraph 0079.  See also Nakanishi figures 1 and 16 showing transfer from the read buffer 43 to the buffer memory 25 occurring after the read has resulted in accessing the data and before it is written back to NAND 10.  Note that there are several intermediate signals between the NAND and buffer memory shown as arrows in figures 1 and 16 that read on a “third command” and that the valid data is sent “in response to”.)   
11. (Original) The nonvolatile memory according to claim 1, wherein the data is stored in the memory chip as randomized data, and the command processing unit is configured to: 
perform a randomization release on the randomized data read from the first position by using a first randomization key when the first command and the first randomization key are received from the controller, and perform randomization on valid data by using a second randomization key and write the randomized valid data to the second position when the second command, the second randomization key, and the validity identification information are received from the controller.  (See rejection of claim 5.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Systems and methods for providing nonvolatile memory management in wireless phones
US 20060053246 A1
"In addition, high-density Flash memory often has a higher probability of introducing errors to the data stored therein as compared to NOR Flash memory, and thus Error Correction Coding (ECC) often needs to be applied when accessing the high-density Flash." paragraph 0008.  "[0131] The FLASH_CTLR (310) further contains an Error Correction Coding (ECC) circuit which performs ECC encoding, decoding and corrections to handle and protect against the errors which the NAND Flash media introduces to the data stored therein. As FLASH_CTLR (310) transfers data from the PAGE_BUFF to a NAND Flash device, the ECC circuit performs encoding (e.g., calculating parity codes based on the data being transferred). The parity codes are also transferred to and stored within the NAND Flash device. As the FLASH_CTLR (310) transfers data and the parity codes from the NAND Flash to the PAGE_BUFF, the ECC circuit performs decoding and determines if an error has occurred in the data transferred. If errors are found, the ECC circuit performs corrections to the data by performing, for example, a read-modify-write to the PAGE_BUFF." paragraph 0131
Controller and Method for Providing Read Status and Spare Block Management Information in a Flash Memory System
US 20110041005 A1
"In some controller architectures, in a write operation, the host generates ECC and sends the ECC and data to the controller, which stores both the ECC and data in the flash memory device. Similarly, in a read operation, the controller retrieves the data and the ECC from the flash memory device and sends the data and the ECC to the host. In these architectures, ECC is not only used to protect against memory device errors, but it is also used to protect against interface transmission errors between the host and the controller." paragraph 0066
DATA STORAGE DEVICE AND DATA ACCESS METHOD
US 20110035645 A1
"when the data bus transmits the error correction code C.sub.2 from the memory 114 to the controller 112, the data bus requires less power to transmit the error correction code C.sub.2. " paragraph 0021
CONFIGURABLE READ-MODIFY-WRITE ENGINE AND METHOD FOR OPERATING THE SAME IN A SOLID STATE DRIVE
US 20150261456 A1
See Title
SYSTEM AND METHOD FOR MANAGEMENT OF GARBAGE COLLECTION OPERATION IN A SOLID STATE DRIVE
US 20150261797 A1
"These tasks may include, for example, managing an internal data buffer allocation and release, organizing host data to match the flash data format (e.g., logical block number (LBN) to codeword (CW) translation), defining the physical location of the LBN's in the non-volatile memory 150, communicating with the ECC engine 420 to encode and decode CWs (e.g., data streams), managing host read, host write, and read-modify-write (RMW) executions command executions, and performing garbage collection on the non-volatile memory 150 (e.g., under the management of the controller processor 430), and/or managing the write/read tags" paragraph 0067
DATA SCRAMBLERS WITH ENHANCED PHYSICAL SECURITY
US 20210326490 A1
"[0004] Embodiments of the disclosed technology relate to improving integrity, reliability and security of data stored on storage devices. These and other features and benefits are achieved at least in-part by using data scrambling in NAND flash devices for data randomization in order to avoid reliability degradation in memory cells. In addition, the scrambling operation is configured to be resilient against cryptographic attacks, which typically lead to data and memory cell corruption." paragraph 0004.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139